                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

MICHAEL ASHWORTH,

             Plaintiff,

v.                                  Case No:     2:17-cv-577-FtM-99MRM

GLADES   COUNTY   BOARD      OF
COUNTY COMMISSIONERS,

             Defendant.


                            OPINION AND ORDER

       This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #38), filed

June   21,   2019,   recommending   that   the   Motion   for   Approval   of

Settlement Agreement (Doc. #37) be granted, the settlement be

approved, and the case be dismissed.             No objections have been

filed and the time to do so has expired.

       After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.               28 U.S.C. §

636(b)(1); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).            In the absence of specific

objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.             28 U.S.C. §
636(b)(1).   The district judge reviews legal conclusions de novo,

even in the absence of an objection.             See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     After conducting an independent examination of the file and

upon due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:

     1.   The    Report   and   Recommendation   (Doc.   #38)   is     hereby

adopted and the findings incorporated herein.

     2.   The parties' Joint Filing of Additional Information and

Motion for Approval of Settlement Agreement (Doc. #37) is granted

and the FLSA Settlement Agreement (Doc. #37-1) is approved as a

fair and reasonable resolution of a bona fide dispute.

     3.   The Clerk shall enter judgment dismissing the case with

prejudice, terminate all deadlines and motions, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this              15th     day

of July, 2019.




                                  - 2 -
Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                 - 3 -
